Case 2:18-cr-00398-BLW Document 19 Filed 08/05/19 Page 1 of 14

BART M. DAVIS, IDAHO STATE BAR NO. 2696

UNITED STATES ATTORNEY

TRACI J. WHELAN, IDAHO STATE BAR NO. 4416
BRYCE B ELLSWORTH, IDAHO STATE BAR NO. 8254 ASSISTANT

UNITED STATES ATTORNEYS
DISTRICT OF IDAHO

6450 N. MINERAL DRIVE SUITE 210

COEUR D'ALENE, ID 83815
TELEPHONE: (208) 667-6568
FACSIMILE: (208) 667-0814

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,
Plaintiff,
VS.
KATRINA LYNN DANFORTH,

Defendant.

 

 

Case No. 2:18-cr-00398-BLW

RULE 11 PLEA AGREEMENT

Rev. May 2019

 
Case 2:18-cr-00398-BLW Document 19 Filed 08/05/19 Page 2 of 14

I. GUILTY PLEA

1, Summary of Terms. Pursuant to Federal Rule of Criminal Procedure
11(c)(1)(A) and (B), the Defendant, the attorney for the Defendant, and the Government! agree
that the Defendant will plead guilty to count one and five of the Indictment, which charges the
Defendant with Use of Interstate Commerce Facilities in Commission of Murder for Hire, in
violation of 18 U.S.C. § 1958. .

This plea is voluntary and did not result from force, threats, or promises, other than any
promise made in this agreement. Upon acceptance of the Defendant’s guilty pleas, and the
Defendant’s full compliance with the other terms of this agreement, the Government, will dismiss,
under Federal Rule of Criminal Procedure 11(c)(1)(A), counts two, three and four of the
Indictment and will not bring any additional charges based upon the same facts and circumstances
which have been provided discovery. Further under Federal Rules of Criminal Procedure
11(c)(1)(B), the Government will recommend a sentence within the guideline range as determined
by the District Court.

B. Oath. The Defendant will be placed under oath at the plea hearing. The
Government may use any statement that the Defendant makes under oath against the Defendant in
a prosecution for perjury or false statement.

IL. WAIVER OF CONSTITUTIONAL RIGHTS AT TRIAL
The Defendant waives the following rights by pleading guilty pursuant to this agreement:

1) the right to plead not guilty to the offenses charged against the Defendant and to persist in that

 

' The word “Government” in this agreement refers to the United States Attorney for the
District of Idaho.
Plea Agreement Rey. May 2019

 
Case 2:18-cr-00398-BLW Document 19 Filed 08/05/19 Page 3 of 14

plea; 2) the right to a trial by jury, at which the Defendant would be presumed innocent and the

burden would be on the Government to prove the Defendant’s guilt beyond a reasonable doubt; 3)

1
the right to have the jury agree unanimously that the Defendant was guilty of the offense; 4) the
right, at trial, to confront and cross-examine adverse witnesses; 5) the right to present evidence
and to compel the attendance of witnesses; and 6) the right not to testify or present evidence
without having that held against the Defendant. If the Court accepts the Defendant's guilty plea,
there will be no trial.
IU. NATURE OF THE CHARGES
A, Elements of the Crime. The elements of the crime of Use of Interstate
Commerce Facilities in Commission of Murder for Hire, as charged in counts one and five, are as
follows:
1. The Defendant used, or caused another to use, the mail or any facility of
interstate commerce;
2. The use of the mail or other facility of interstate commerce was with the
intent that a murder be committed in violation of the laws of any State or the United States;
3, This was done with consideration for the receipt of, or as consideration for
a promise or agreement to pay, anything of pecuniary value.
B, Factual Basis. The Defendant admits the following facts are true:
Katrina Lynn Danforth wanted to have R.H., the father of one of her children, murdered.
She discussed this desire with another individual who provided her with a phone number for a

“hitman”. The hitman was actually an undercover police officer. On October 20, 2018, Danforth

Plea Agreement 2 Rev. May 2019

 
Case 2:18-cr-00398-BLW Document 19 Filed 08/05/19 Page 4 of 14

used a telephone to call the hitman and explore hiring him. Danforth arranged to meet with the
hitman on October 22, 2018. At the meeting, she agreed to pay $5,000 in exchange for the
murder of R.H.. She had specific requirements that the hitman was to accomplish, such as R.H.’s

body had to be found and did not care if others who lived in the home were harmed as long as her

own child was not harmed.

Plea Agreement Rev. May 2019
Case 2:18-cr-00398-BLW Document 19 Filed 08/05/19 Page 5 of 14

Danforth and the hitman met again on October 26, 2018 and she provided the hitman with
photographs of R.H., addresses and paperwork to help him plan the murder of R.H. From
November 2 through November 19, 2018, Danforth continued to use interstate communications
devices like cellular phones to facilitate the murder for hire. The conversations and text messages
all revolved around planning for, ensuring payment for, and asking for updates about the time of
the murder. On November 10, 2018, Danforth mailed a thank you card with $2,500 in it from
Idaho to the hitman’s address in Montana. This money was the down payment for the hit with the
remaining $2,500 to be paid after R. H. was murdered. The thank you card and money were
received in Montana on or about November 13, 2018.

Danforth admits and agrees that on the dates alleged in the Indictment and outlined in this
factual basis, she used, or caused another to use, the mail, telephone or any facility of interstate
commerce with the intent that a murder be committed in violation of the laws of any State or the
United States and that the murder was to be committed based upon the receipt of an consideration
for the actual payment of $2,500 money and the promise and agreement to pay an additional
$2,500 in money. She further agrees and admits these events occurred in the District of Idaho and
elsewhere.

IV. SENTENCING FACTORS
A. Penalties. The crimes of Use of Interstate Commerce Facilities in Commission of

Murder for Hire, as charged in counts one and five are each punishable by:

1, a term of imprisonment of up to ten years;
2. a term of supervised release of not more than three years;
3, a maximum fine of $250,000, and a special assessment of $100.

B, Supervised Release. The Court may impose a period of supervised release. No

agreement exists as to its length.

Plea Agreement 4 Rey. May 2019
Case 2:18-cr-00398-BLW Document 19 Filed 08/05/19 Page 6 of 14

The law permits the combined prison time and term of supervised release to exceed the
maximum term of incarceration for the crimes to which the Defendant is pleading guilty.
Violation of any condition of supervised release may result in further penalties and prosecution,

C, Fines and Costs. The Court may impose a fine. No agreement exists as to its
amount of the fine. The Court may also order the Defendant to pay the costs of imprisonment,
probation, and supervised release.

D. Special Assessment. The Defendant will pay the special assessment(s) before
sentencing and will furnish a receipt at sentencing. Payment will be made to:

The United States District Court, Clerk’s Office
Federal Building and United States Courthouse
6450 N. Mineral Drive

Coeur d’ Alene, Idaho 83815

E, Restitution. In addition to paying any forfeiture, fine, and costs imposed, the
Defendant also agrees to pay restitution equal to the full amount of loss caused to any victim. The
Defendant agrees to pay restitution in the amount ordered by the Court. The Defendant agrees
that all monetary penalties imposed by the Court, including restitution, will be due immediately
and can immediately be enforced by the Government (whether through 18 U.S.C. § 3613 or
otherwise). The Defendant agrees that the payment schedule or plan is neither the only method,
nor a limitation on the methods, available for enforcing the judgment. It is simply a schedule or
plan for minimum payments. The Defendant is aware that voluntary payment of restitution prior
to adjudication of guilt is a factor the Court can consider if the Defendant has accepted
responsibility under U.S.S.G, § 3E1.1
V. SEIZED PROPERTY: ABANDONMENT AND WAIVER

The Defendant abandons, releases, and waives any interest in property seized or otherwise
obtained by the Government or law enforcement in this case unless specific exceptions are noted

in this agreement. Such property will be disposed of, destroyed, sold, or transferred in the

Plea Agreement 5 Rey. May 2019

 
Case 2:18-cr-00398-BLW Document 19 Filed 08/05/19 Page 7 of 14

Government’s sole discretion. Such disposition shall not constitute satisfaction of any
assessment, fine, restitution, forfeiture, cost of imprisonment, or any other penalty that this Court
may impose.
VIL UNITED STATES SENTENCING GUIDELINES
A. Application of Sentencing Guidelines. The Court must consider the U.S.S.G, in
determining an appropriate sentence under 18.U.S.C. § 3553. The defendant agrees that the
Court may consider “relevant conduct” in determining a sentence pursuant to U.S.S.G. §
1B1.3.

The Court is not a party to this agreement and the agreement does not bind the Court’s
determination of the U.S.S.G. range. The Court will identify the factors that will determine the
sentencing range under the U.S.S.G. The Court has complete discretion to impose any lawful
sentence, including the maximum sentence possible.

Recognizing that this agreement does not bind the Court, the parties agree to the
recommendations and requests set forth below.

B. Sentencing Guidelines Recommendations and Requests.

1. Government’s Statements at Sentencing. The Government reserves the
right to allocute fully at sentencing regarding any sentencing recommendation. The Government
may rely on or submit any information, including relevant conduct, in support of its |
recommendation regardless of whether the agreement or the pre-sentence investigation report
contain this information. Any exception must be specified in this agreement.

2. Acceptance of Responsibility. If the Defendant clearly accepts
responsibility for the offense, the Defendant will be entitled to a reduction of two levels in the
combined adjusted offense level, under U.S.S.G. § 3E1.1(a). The Government will move for an

additional one-level reduction in the combined offense level under § 3E1.1(b) if the following

Plea Agreement 6 Rev. May 2019
Case 2:18-cr-00398-BLW Document 19 Filed 08/05/19 Page 8 of 14

conditions are met: (1) the Defendant qualifies for a decrease under § 3E1.1(a); (2) the offense is
level 16 or greater; and (3) the Defendant has timely notified authorities of the Defendant’s
intention to enter a plea of guilty, thereby permitting the Government to avoid preparing for trial
and permitting the Court to allocate its resources efficiently. If, before sentence is imposed, the
Defendant fails to meet U.S.S.G. § 3E1.1’s criteria, or acts in a manner inconsistent with
acceptance of responsibility, the Government will withdraw or decline to make the motion.

3. Downward Departure or Variance Request by Defendant. The
Defendant will not seek a downward departure or variance under 18 U.S.C. § 3553(a) without
notifying the Government at least 21 days prior to sentencing.

4. Applicable Guideline Range. The Government and the Defendant agree
that the applicable guideline range is found at USSG 2E1.4.

VIL. WAIVER OF RIGHT TO DIRECT APPEAL AND TO COLLATERAL ATTACK
UNDER 28 U.S.C, § 2255

A. Waiver: In exchange for this agreement, and except as provided in subparagraph
B, the Defendant waives any right to appeal or collaterally attack the entry of plea, the conviction,
the entry of judgment, and the sentence, including forfeiture and restitution. This waiver includes
any challenge to the constitutionality of any statute of conviction including arguments that the
admitted conduct does not fall within any statute of conviction.

The Defendant acknowledges that this waiver will result in the dismissal of any direct
appeal or collateral attack the Defendant might file seeking to challenge the plea, conviction or
sentence in this case. Further, the filing of such an appeal or collateral attack will breach this
agreement and allow the Government to withdraw from it, as well as to take other remedial
action.

If the Defendant believes the Government has not fulfilled its obligations under this
agreement, the Defendant will object at the time of sentencing; further objections are waived.

Plea Agreement 7 Rey, May 2019

 
Case 2:18-cr-00398-BLW Document 19 Filed 08/05/19 Page 9 of 14

A. Exceptions:

1, Direct Appeal: Notwithstanding subparagraph A, the Defendant may file
one direct appeal if one of the following unusual circumstances occurs:
a. _ the sentence imposed by the Court exceeds the statutory maximum;

b. the Court arrived at an advisory USSG range by applying an
upward departure under chapter 5K of the USSG; or

c. the Court exercised its discretion under 18 U.S.C. § 3553(a) to
impose a sentence that exceeds the advisory USSG range as
determined by the Court.

The Defendant understands that the above circumstances occur rarely and that in most
cases this agreement completely waives all appellate rights.
2. Motion Under 28 U.S.C. § 2255: Notwithstanding subparagraph A, the

Defendant may file an ineffective assistance of counsel claim in a 28 U.S.C. § 2255 motion.
VII. PROVIDING INFORMATION FOR THE PRESENTENCE REPORT

~ The Defendant agrees to provide financial information and any other information
requested by a representative of the United States probation office for use in preparing a
presentence investigation report, and agrees that the United States probation office may share all
financial information with the Government. Failure to execute releases or to provide information
for the pre-sentence investigation report violates this agreement and relieves the Government of
its obligations from it. Such failure by the Defendant and response by the Government will not,
however, constitute grounds for withdrawing the plea of guilty unless the Government so
requests. Providing materially false information will subject the Defendant to additional
penalties, including an enhancement under U.S.S.G. § 3C1.1.
Ix. DISCLOSING FINANCIAL INFORMATION

The Defendant agrees to disclose all the Defendant’s assets and sources of income to the

Plea Agreement 8 Rey. May 2019

 
Case 2:18-cr-00398-BLW Document 19 Filed 08/05/19 Page 10 of 14

Government, including all assets over which the Defendant exercises or exercised direct or
indirect control, or in which the Defendant has had any financial interest. This includes all
community property. The Defendant also agrees to cooperate in obtaining any records relating to
ownership of assets when sought by the Government. The Defendant agrees truthfully to
complete a personal financial statement within 14 days from the date the Defendant signs this
agreement or from the date the financial statement is provided to the Defendant or counsel,
whichever is later. The Defendant agrees to provide updates with any material changes in
circumstances, as described in 18 U.S.C. § 3664(k), within 7 days of the event giving rise to the
changed circumstances. The failure timely and accurately to complete, sign, and update the
financial statements may constitute failure to accept responsibility under U.S.S.G. § 3E1.1, as
well as other things.

The Defendant authorizes the Government: (a) to obtain a credit report on the Defendant;
(b) to inspect and copy all financial documents and information held by the United States
probation office; and (c) to obtain all financial records related to the Defendant.

Before sentencing, Defendant agrees not to dissipate any assets without the consent of
both the Government’s financial litigation unit and asset forfeiture unit. If any assets are sold, any
sale proceeds will be deposited with the Clerk of Court and, upon sentencing, paid toward any
monetary penalties ordered in the judgment.

X. NO RIGHT TO WITHDRAW PLEA

The Defendant understands that the Court may not follow the recommendations or

requests made by the parties at the time of sentencing. The Defendant cannot withdraw from this

agreement or the guilty plea, regardless of the Court’s actions.

Plea Agreement 9 Rev. May 2019

 
Case 2:18-cr-00398-BLW Document 19 Filed 08/05/19 Page 11 of 14

XI. CONSEQUENCES OF VIOLATING AGREEMENT

A. Government’s Options, If the Defendant fails to keep any promise in this
agreement or commits a new crime, the Government is relieved of any obligation: 1) to make a
sentencing recommendation consistent with the terms promised in this agreement; and 2) not to
prosecute the Defendant on other charges, including charges not pursued due to this agreement.
Such charges may be brought without prior notice. If the Government determines that a breach
warrants prosecution before sentencing, it may withdraw from this agreement in its entirety. In
addition, if the Government determines after sentence is imposed that the Defendant’s breach of
the agreement warrants further prosecution, the Government may choose between letting the
conviction(s) under this agreement stand or vacating such conviction(s) so that charge(s) may be
re-prosecuted.

The Government’s election to pursue any of the above options provides no basis for the
Defendant to withdraw the guilty plea(s) made pursuant to this agreement.

B. Defendant’s Waiver of Rights. If the Defendant fails to keep any promise made
in this agreement, the Defendant gives up the right not to be placed twice in jeopardy for the
offense(s) to which the Defendant entered a plea of guilty or which were dismissed under this
agreement. In addition, for any charge that is brought as a result of the Defendant’s failure to
keep this agreement, the Defendant gives up: (1) any right under the Constitution and laws of the
United States to be charged or tried in a more speedy manner; and (2) the right to be charged
within the applicable statute of limitations period if the statute of limitations has expired.

Furthermore, if the Defendant does not enter an acceptable plea, the Government will
move to continue the trial now set to allow the Government adequate time to prepare. The
Defendant agrees not to contest such a continuance, and agrees that the resulting delay would be

excludable time under 18 U.S.C. § 3161(h).

Plea Agreement 10 Rey. May 2019
Case 2:18-cr-00398-BLW Document 19 Filed 08/05/19 Page 12 of 14

XIL = MISCELLANEOUS

A. No Other Terms. This agreement is the complete understanding between the
parties, and no other promises have been made by the Government to the Defendant or to the
attorney for the Defendant. This agreement does not prevent any Governmental agency from
pursuing civil or administrative actions against the Defendant or any property. Unless an
exception to this paragraph is explicitly set forth elsewhere in this document, this agreement does
not bind or obligate Governmental entities other than that specified as the Government in this
agreement (i.e., the United States Attorney’s Office for the District of Idaho).

B. Plea Agreement Acceptance Deadline. This plea offer is explicitly conditioned
on the Defendant's notification of acceptance of this agreement no later than 5:00 p.m. on August
5, 2019.

XI. UNITED STATES’ APPROVAL

I have reviewed this matter and the agreement. This agreement constitutes a formal plea
offer from the Government. Any oral discussions with the Defendant and defense counsel about a
plea do not constitute a plea offer. Any written offer or agreement made before this agreement is
no longer a valid offer by the Government and is rescinded. I agree on behalf of the United States
that the terms and conditions set forth above are appropriate and are in the best interests of justice.

BART M. DAVIS
UNITED STATES ATTORNEY
By:

A fe). rl. la, f-5 1G

TRACI J WHELAN Date
Assistant United States Attorney

 

Plea Agreement 11 Rev. May 2019
Case 2:18-cr-00398-BLW Document 19 Filed 08/05/19 Page 13 of 14

XIV. ACCEPTANCE BY DEFENDANT AND COUNSEL

I have read and carefully reviewed every part of this agreement with my attorney. I
understand the agreement and its effect upon my potential sentence. Furthermore, I have
discussed all of my rights with my attorney and I understand those rights. No other promises or
inducements have been made to me, directly or indirectly, by any agent of the Government,
including any Assistant United States Attorney, concerning the plea to be entered in this case. I
understand that this agreement is a formal plea offer from the Government. Any oral discussions
between the Government and me or my counsel about a plea do not constitute a plea offer. Any
written offer or agreement made before this agreement is no longer valid and is rescinded. In
addition, no one has threatened or coerced me to do, or to refrain from doing, anything in
connection with this case, including entering a guilty plea. I understand that, if I am not a citizen
or naturalized citizen of the United States, by pleading guilty in this case it is virtually certain that
I will be removed from the United States. I am satisfied with my attorney’s advice and

representation in this case.

     

   

Katrina Lynn
Defendant

I have read this agreement and have discussed the contents of the agreement with my
client. This document accurately sets forth the entirety of the agreement. I have conveyed all
written offers from the Government to the Defendant pursuant to Missouri v. Frye, 132 S. Ct.
1399, 1408-09 (2012). I understand that this agreement is a formal plea offer from the
Government. Any oral discussions between the Government and me or my client about a plea do
not constitute a plea offer. Any written offer or agreement made before this agreement is no

longer valid and is rescinded. I have discussed with my client the fact that if my client is not a

citizen or naturalized citizen of the United States, by pleading guilty in this case, it is virtually

Plea Agreement 12 Rev. May 2019

 
Case 2:18-cr-00398-BLW Document 19 Filed 08/05/19 Page 14 of 14

certain that my client will be removed from the United States. I concur in my client’s decision to

plead guilty as set forth above.

 

 

 

ZA —— hen Esbevts, ar, Date
Attorney, for the Defendant

Plea Agreement 13 Rey. May 2019

 
